Detailed Action

►		Applicant's election of Group I (Claims 1-6, 8-9, 11-12, 14-15, 22-24) without traverse in the paper(s) filed  30 NOV 2020 is acknowledged.  It is noted that claims recited as belonging to Group I by the applicant in the  response filed 30 NOV 2020 was incorrect.  Claim(s) 25-26, 29, 32 and 32 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. The restriction requirement has been reconsidered, is deemed proper and is therefore, herein made FINAL.



►  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.
	Claim 12 is indefinite because the phrase “the first Universal Oligonucleotide”  lacks proper antecedent basis in Claims 1 and/or 11.	



35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim Rejection(s) under 35 U.S.C. 102 

►	Claim 1-5, 8, 11, 14 and 22 is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by Hogan et al.  [US 5,451,503 (1995) – hereinafter “Hogan”].

	Hogan is considered the closest prior art discovered during the initial search, see especially Figure 6D. Hogan teach a modular nucleic acid probe hybridization system for the sequence selective binding of a target nucleic acid (hereinafter tNA) sequence comprising first and second oligonucleotides (hereinafter CO) as recited in Claims 1-5, see the Figures, noting especially Figure 6A-D and Figure 9E. For example, consider Figure 6D and note that the first U-shaped oligo shown hybridizing to the 5’ end of the tNA equivalent to the 1st  CO of the Claim 1  while the second slightly larger U-shaped oligo shown hybridizing to the tNA is equivalent to the 2nd CO  of the Claim 1. See also Appendix I-III where the examiner has attempted to show diagrammatically how the modular probe(s) of Hogan meets all of the limitations of Claims 1-2, 8, 11 and 14. The second L-shaped oligo shown hybridizing to the 3’ end of the tNA and to a portion of the 2nd CO is equivalent to the 1st Protector Oligonucleotide (hereinafter PO).  The fourth oligo shown hybridizing to a portion of the 1st CO and to the  5’ end of the tNA is equivalent to the 2nd PO of Claim 4.
 As regards the limitation of Claim 2 which requires that the 6th region  of the 1st CO and the 3rd region of the tNA be complementary  or the limitation of Claim 3 which requires that the 6th region of the 2nd CO and the 3rd region of the tNA be complementary or the limitation of Claim 4 which requires that the 9th region and the 5th region be complementary and that the 10th  and the 7th regions be complementary or the limitation of Claim 5 which requires that the 11th  and the 12th regions be complementary, these limitations are considered inherent to Hogan  because Hogan teach that their probes are composed of the four standard nucleotides (i.e. GATC), See at least Figures 12A-14, as such any region of “mixed” sequence will be “complementary to” any other region of “mixed” sequence to some degree depending upon how complementarity is calculated.

As regards Claim 8 note appendix III wherein the examiner has illustrated how Hogan teach where the 16th region, the 1st Universal Oligonucleotide (hereinafter UO) and the 15th region reside.  

Claim 11 note appendix III wherein the examiner has illustrated how Hogan teach where the 14th region, the 2nd UO  and the 13th region  reside.  
As regards Claim 14 note appendix III wherein the examiner has illustrated how Hogan teach where the 14th region, the 2nd UO  and the 13th region reside.  

	As regards Claim 22, note that the tNA comprises a trinucleotide  repeat [i.e. a subunit thereof  (i. e.  the CGG  at positions 9-11 and 15-18 of the tNA shown in Figure 7)].  In support of this position consider Mitas [Nucleic Acids Research 25 (12: 2245(1997) – hereinafter “Mitas]. Mitas teach that “CGG” is form one type of known trinucleotide repeat, see at least the abstract.


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 6, 9, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan as applied above against Claims 1 and 8 and further in view of Nietupski et al. [US 5, 484,909 (1996) – hereinafter “Nietupski”].

	Claim 6 is drawn to an embodiment of Claim 1 wherein the 1st CO  or the second CO is functionalized with a moiety for capture or detection.
	Hogan teach a probe as recited in Claim 1 for the reasons outlined above but these inventors do not teach an embodiment whrerein their U-shaped oligos (i.e. the COs of Hogan) are functionalized with a moiety for capture or detection. However it was routine to functionalized oligonucleotides with capture and/or detection means, consider Figure 1  of Nietupski. The capture moiety in Nietupsk Figure 1 is the poly A tail while the detection moiety is element 14 in Figure 1. It was further known as evidence by at least Nietupski to “purify” capture tagged oligonucleotide superstructures  out of liquid samples to  facilitate the detection of a tNA /probe hybridization event. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the probes and method of Hogan wherein one or more of the probes (e.g. the 1st CO and/or the 2nd CO) are functionalized with a moiety for capture or detection as taught by Nietupski. The PHOSITA would have been motivated to make the modification recited above in order to facilitate the detection of the tNA in a quick and easy format.


Claim Rejection(s) under 35 U.S.C. 102/103 

►	Claim(s) 22-24 is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by or in the alternative under 35 U.S.C. 103 as obvious over Hogan. 

Hogan teach a NA hybridization probe comprising all of the structural limitations of Claim 1 for the reason(s) outlined above.  Hogan does not teach the intended use limitation(s) recited in Claim 22 however, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey , 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).

	As regards Claims 23-24, Hogan teach their oligos in a reaction mixture (i.e. a solution), see Columns 7-8, but  does not teach the concentration limitations recited,  however, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you d 7
\would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

21 FEB 2021 - ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners. 
Considered the Search Report and Written Opinion in PCT/US2017/53109

CPC Searched : C12Q 1/00 ; C12Q 1/68 ;  C07H 21/00 
  
Planned Search 

Search terms:

All Inventor(s) e.g. Zhang D?/au 

Hybridization probe$
Modular
Complement oligonucleotide$ 
Protector Oligonucleotide$
Branched  probes 
Capture or  detection 
moieties 
labels 
biotin 
trinucleotide repeat$
threshold or repeat threshold 
solution or mixture 

►	See the Examiner’s EAST  and  STNext  search notes/strategy in IFW